DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on August 06, 2021.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Congzhou Zhou on August 24 2021. 
The application has been amended as follows:
In the claims
The claims have been amended as shown in the attached amendment to the claims appendix.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest determining the APDM based on the received request, wherein the determined APDM comprises at least one relationship between at least one model and at least one associated model repository, wherein the at least one model is stored in the at least one associated model repository and described by the APDM, as recited in independent claims 1, 11 and 15.
With regards to claims 1, 11 and 15, the closest prior art reference of record, Sandoval et al. (US Publication 2010/0023952), discloses provide platforms for data aggregation, communication, rule evaluation, and combinations thereof. The platform may include three distinct functional layers; a core layer, an adaptive layer and an intelligence layer. Generally, the platform may facilitate data acquisition, storage, and manipulation between and among clients and data sources in a generic manner. That is, .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472